       Case 3:19-cv-00941-CWR-FKB Document 65 Filed 09/08/20 Page 1 of 3




                         UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF MISSISSIPPI
                              NORTHERN DIVISION


 ALYSSON MILLS, IN HER CAPACITY                    Case No. 3:19-cv-00941
 AS RECEIVER FOR ARTHUR LAMAR
 ADAMS AND MADISON TIMBER                          Arising out of Case No. 3:18-cv-252,
 PROPERTIES, LLC,                                  Securities and Exchange Commission v.
                                                   Arthur Lamar Adams and Madison
                Plaintiff,                         Timber Properties, LLC

         v.                                        Hon. Carlton W. Reeves, District Judge

 TRUSTMARK NATIONAL BANK; BENNIE
 BUTTS; JUD WATKINS; SOUTHERN
 BANCORP BANK; and RIVERHILLS BANK,

                Defendants.




                         MOTION TO WITHDRAW COUNSEL

       Alysson Mills, in her capacity as the court-appointed receiver for Arthur Lamar Adams
and Madison Timber Properties, LLC (the “Receiver”), respectfully files this motion to withdraw
counsel, stating as follows:

       1.      Effective September 8, 2020, Kristen Amond will have formed a new law firm,
Mills & Amond. Kristen Amond’s new contact information, as reflected in the signature block
below, shall be updated accordingly. Along with Kristen Amond, Lilli Bass of Brown Bass & Jeter
and Brent Barriere of Fishman Haygood shall continue to serve as counsel to the Receiver.

       2.     Currently other Fishman Haygood lawyers are listed as counsel of record for this
case. To minimize the number of lawyers involved in this case going forward, and the necessity
that they receive notice, the Receiver asks that any remaining Fishman Haygood lawyers,
excepting Brent Barriere, be withdrawn as counsel of record.

        3.      For reference, going forward, contact information for the Receiver and counsel of
record is as follows:




1553171v.1
       Case 3:19-cv-00941-CWR-FKB Document 65 Filed 09/08/20 Page 2 of 3




                                  Alysson Mills
                               Mills & Amond LLP
                           650 Poydras Street, Suite 1525
                           New Orleans, Louisiana 70130
                                Tel: 504-586-5253
                             amills@millsamond.com

                                 Lilli Evans Bass
                            Brown Bass & Jeter PLLC
                            1755 Lelia Drive, Suite 400
                            Jackson, Mississippi 39216
                                Tel: 601-487-8448
                              bass@bbjlawyers.com

                                  Brent B. Barriere
                               Fishman Haygood LLP
                         201 St. Charles Avenue, Suite 4600
                           New Orleans, Louisiana 70170
                                 Tel: 504-586-5253
                          bbarriere@fishmanhaygood.com

                                Kristen D. Amond
                               Mills & Amond LLP
                           650 Poydras Street, Suite 1525
                           New Orleans, Louisiana 70130
                                Tel: 504-556-5523
                             kamond@millsamond.com




1553171v.1
       Case 3:19-cv-00941-CWR-FKB Document 65 Filed 09/08/20 Page 3 of 3




Respectfully submitted,

 /s/ Lilli Evans Bass                               /s/ Brent B. Barriere
 BROWN BASS & JETER PLLC                            FISHMAN HAYGOOD LLP
 Lilli Evans Bass, Miss. Bar No. 102896             Admitted pro hac vice
 1755 Lelia Drive, Suite 400                        Brent B. Barriere
 Jackson, Mississippi 39216                         201 St. Charles Avenue, Suite 4600
 Tel: 601-487-8448                                  New Orleans, Louisiana 70170
 bass@bbjlawyers.com                                Tel: 504-586-5253
                                                    bbarriere@fishmanhaygood.com

                                                    /s/ Kristen D. Amond
                                                    MILLS & AMOND LLP
                                                    Admitted pro hac vice
                                                    Kristen D. Amond
                                                    650 Poydras Street, Suite 1525
                                                    New Orleans, Louisiana 70130
                                                    Tel: 504-556-5523
                                                    kamond@millsamond.com


                                 CERTIFICATE OF SERVICE

        I certify that I electronically filed the foregoing with the Clerk of Court using the ECF

system which sent notification of filing to all counsel of record.




        Date: September 8, 2020                               /s/ Kristen D. Amond




1553171v.1
